Eleazer Phillips plaint. agt John Smith of Lyn Defendt in an action of debt of Six pounds in mony or thereabout due unto him the sd Phillips for Four pounds in mony, a musket, Sword & belt, powder bagg, powder & bullets, which hee received from him the sd Phillips about the month of October last, upon condition that hee would Serve him in the Service of the Country as a Soldier at Blackpoint; after the receipt of which hee never went forth, but absented himselfe from the sd Service whereby the sd Phillips is greatly damnified for want of his mony armes & ammunition & is also liable to bee impressed again wth other due damages according to attachmt Datd February. 8th 1675. . . . The Jury . . . founde for the plaint. Four pounds in mony & his armes or Six pounds in mony & costs of Court being twenty Six Shillings.
Execucion issued may': 16. 1676.